t c memo united_states tax_court khalil and lana k hamdan petitioners v commissioner of internal revenue respondent docket no filed date khalil and lana k hamdan pro sese ric hulshoff for respondent memorandum findings_of_fact and opinion jacobs judge respondent determined an dollar_figure deficiency in petitioners’ federal_income_tax and a dollar_figure sec_6662 a accuracy-related_penalty all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure - - the deficiency is based on an adjustment to the income of petitioners’ wholly owned s_corporation and a corresponding increase in petitioners’ distributive_share of the s corporation’s income the adjustment stems from the disallowance of a deduction for a dollar_figure profit participation fee purportedly paid in by the s_corporation to petitioners’ wholly owned c_corporation and travel and automobile expenses claimed by the s_corporation an s corporation’s income is passed through to its shareholders thus the disallowance of deductions claimed by an sdollar_figurecorporation results not only in an increase in the income of the s_corporation but also in an increase in the shareholders’ distributive shares of the s corporation’s income in their petition petitioners contest the increase to their distributive_share of the s corporation’s income as well as the imposition of the sec_6662 accuracy-related_penalty by way of an amendment to their petition petitioners assert entitlement to a business_bad_debt deduction in which if petitioners are correct can be carried back to the year at issue accordingly the issues for decision are the propriety of the dollar_figure profit participation fee deduction claimed by petitioners’ wholly owned s_corporation the propriety of travel and automobile expense deductions claimed by petitioners’ wholly owned s_corporation whether petitioners’ advances to - - their c_corporation are to be characterized as loans as petitioners maintain or capital contributions as respondent maintains and if the advances are to be characterized as loans further inquiry must be made into a whether the loans were business or nonbusiness debts and b whether the loans became worthless in and whether petitioners are liable for the sec_6662 accuracy-related_penalty findings_of_fact some of the facts have been stipulated and are found accordingly the stipulation of facts and the attached exhibits are incorporated herein by this reference background petitioners husband and wife resided in san juan capistrano california at the time they filed their petition on date petitioners filed their federal_income_tax return in date petitioners and respondent executed a form 872-a special consent to extend the time to assess tax with respect to tax_year in date they executed a form 872-a with respect to tax_year petitioners’ corporations during the year at issue petitioners were the _ sole shareholders of two california corporations hamdan project development hpd formed on date and hpd-latigo corp hpd-latigo formed on date khalil hamdan petitioner was the president of both corporations q4e- for tax purposes hpd was a c_corporation and reported its income employing the accrual_method of accounting and hpd- latigo was an s_corporation and reported its income employing the cash_method_of_accounting hpd-latigo had no personnel on its payroll limited_partnership malibu cedars ltd malibu cedars is a california limited_partnership formed in to acquire foreclosed rental property located in the latigo beach area of malibu california and to convert that property consisting of apartments into condominiums hereinafter the conversion is sometimes referred to as the project or the malibu cedars project partnership interests in malibu cedars were held as follows general partners hpd-latigo 25-percent interest khodor i saab 25-percent interest limited_partner cambridge financial inc 50-percent interest in connection with the project in date malibu cedars entered into an agreement for services agreement with plaza-hpd a joint_venture composed of plaza development inc plaza and hpd plaza was owned percent by mr saab and percent by joseph ghadir the agreement obligated plaza-hpd to manage operate maintain lease and rent to others the project property until such - - time as the units were sold as condominiums contract with licensed contractors architects consultants and civil engineers to renovate improve or modify the project property for conversion and sale of the units as condominium units according to approved plans and permits engage the services of attorneys consultants management and maintenance companies accountants and others for purchase and management as well as to obtain necessary permits and approvals for sale of the units as condominiums enter into agreements with brokers to handle sales of condominium units contract with marketing companies to market’ the condominium units exercise general supervision regarding those individuals and companies referred to above and perform all other reasonably required tasks to ensure speedy sale of the project property as condominiums at the optimal price in exchange for these services malibu cedars agreed to pay plaza-hpd a profit participation fee of percent of all cash proceeds from sales in excess of the total costs the partnership incurred and a dollar_figure overhead fee over years the fees paid to plaza-hpd were distributed hpd--47 percent plaza--52 percent the following chart represents the organizational structure of the malibu cedars project k saab individual general_partner khalil hamdan lana hamdan joseph ghadir plaza development petitioners cambridge financial hpd - latigo inc corporation c_corporation s_corporation limited_partner general_partner malibu cedars ltd tefra partnership_agreement for services plaza - hpd joint_venture hamdan project development incorporated corporation c_corporation - by date malibu cedars had sold of the available condominiums in terms of square footage sold this constituted big_number of the big_number square feet of available property for sale or percent of the square feet of property for sale the malibu cedars project had gross_sales in excess of dollar_figure million by date malibu cedars had paid dollar_figure to hpd and dollar_figure to plaza in exchange for services rendered pursuant to the agreement moreover as of date the books of malibu cedars reflected fees payable to hpd of dollar_figure and fees payable to plaza of dollar_figure in calculating its costs of goods sold for tax_year mailbu cedars included dollar_figure as construction costs which was based on an accounting entry specifically an adjusted journal entry that allocated construction costs on square footage sold rather than on units sold in a notice of final_partnership_administrative_adjustment fpaa dated date issued to hpd-latigo as malibu cedars’ tax_matters_partner respondent disallowed for the aforementioned dollar_figure and dollar_figure of claimed developers’ fees the issues raised in the fpaa were not raised in the statutory_notice_of_deficiency upon which this case is based respondent’s determinations in the fpaa were contested in this court and subsequently conceded by malibu cedars on date a closing_agreement was entered into --- - between malibu cedars and the irs reflecting this concession ’ the closing_agreement was signed on behalf of malibu cedars by khalil hamdan h p d latigo on date the court entered a stipulated decision reflecting the concession profit participation fee as of date the records of hpd-latigo reflected an accounting entry for a dollar_figure account payable to hpd and the records of hpd reflected a corresponding accounting entry for a dollar_figure account receivable from hpd-latigo both of these accounting entries related to a profit participation fee the purported reason for the dollar_figure profit participation fee was to compensate hpd for services legal accounting and consulting rendered to hpd-latigo including services rendered prior to hpd-latigo’s incorporation petitioners perceived hpd- latigo to be their investment arm and hpd as the operating arm for hpd-latigo the closing_agreement provided that malibu cedars ltd was not required to include in its income dollar_figure representing developers’ fees that had been accrued and deducted in but never paid petitioners request that we revisit the issues involved in that case we decline to do so see eg stanko v commissioner tcmemo_1996_530 the doctrine_of res_judicata precludes relitigation of the issues involved therein moreover the items at issue herein are those of the partner hpd-latigo not those of the partnership malibu cedars consequently we have no jurisdiction to redetermine any adjustment to malibu cedars’ partnership return see 95_tc_243 travel and automobile expenses for hpd-latigo deducted dollar_figure as travel_expenses to entertain several saudi investors in cambridge financial inc and their entourage by taking them to utah to see summer snow additionally hpd-latigo deducted dollar_figure in automobile expenses_incurred for the use by the saudi investors of a limousine owned by petitioners and driver funds advanced to c_corporation over the years petitioners made advances to hpd these advances were made to salvage petitioners’ investment in hpd several of these advances were reflected in the minutes of hpd board_of directors’ meetings as follows on date the directors ratified borrowings of dollar_figure from petitioners that occurred between date and date of this amount hpd had repaid dollar_figure and on date the directors approved borrowing of dollar_figure at an unspecified date from petitioners with respect to this advance hpd’ss vice president executed a note dated date for dollar_figure payable in months from the date thereof no interest was stated hpd repaid only a portion of these advances apparently repayment was by an accounting entry debit to loan to stockholders rather than the payment of cash the balance sheets of hpd reflect the following balances in the loan to stockholders account date balance date dollar_figure date big_number date big_number date big_number date big_number date big_number date big_number petitioners made a series of loans totaling dollar_figure to mr saab in on date mr saab filed a chapter bankruptcy petition and the loans he owed to petitioners were discharged tax returns on its form_1120 u s_corporation income_tax return hpd reported a dollar_figure loss on its form_1120s u s income_tax return for an s_corporation hpd-latigo reported dollar_figure as its distributive_share of partnership profits from malibu cedars hpd-latigo had no other income hpd-latigo claimed deductions of dollar_figure on its return as follows dollar_figure as a profit participation fee dollar_figure as travel_expenses and dollar_figure as amortized capitalized costs on their form_1040 u s individual_income_tax_return petitioners reported dollar_figure as their distributive_share of profits from hpd-latigo petitioners did not report any interest_income from hpd on either their or federal_income_tax return as of date neither petitioners nor hpd treated any amount of the funds petitioners advanced to hpd as worthless loans the audit in response to internal_revenue_service inguiries regarding the dollar_figure profit participation fee petitioners’ accountant explained in an date letter that the fee represented a charge for services hpd rendered to hpd-latigo beginning from hpd-latigo’s inception with this letter two undated interoffice memoranda discussing the dollar_figure fee were enclosed notice_of_deficiency in the notice_of_deficiency respondent increased petitioners’ distributive_share of profit arising from hpd-latigo based upon the disallowance of hpd-latigo’s dollar_figure profit participation mr hamdan wrote a memorandum on hpd’s behalf advising peter klaiber hpd’s executive vice president that hpd should charge hpd-latigo an dollar_figure yearly fee for services rendered in a second memorandum mr klaiber advised mr hamdan that an dollar_figure yearly fee would be reasonable and would cover compensation_for services hpd rendered regarding hpd-latigo’s formation mr klaiber listed the services to be rendered among others as follows o1 a compensation towards the formation of the corporation legal accounting and tax consultation federal and state registration incorporation certification notarization publication and other similar matters o02 a compensation towards the running of the corporation outside legal accounting and tax service internal maintenance of accounting and tax records general and administrative service and other similar matters fee deduction for that year the notice_of_deficiency also disallowed petitioners’ flow-through deductions of dollar_figure in travel_expenses and dollar_figure in automobile expenses ’ opinion first we must deal with petitioners’ limitations argument petitioners assert that the notice_of_deficiency is invalid because respondent failed to secure an extension of time from petitioners’ s_corporation hpd-latigo for when deficiencies result pursuant to a taxpayer’s status as a shareholder in an s_corporation it is the taxpayer’s return not that of the s_corporation that is determinative for sec_6501 purposes see 506_us_523 petitioners and respondent entered into an agreement form 872-a to extend the time to assess petitioners’ taxes the notice_of_deficiency was issued prior to a termination of that agreement accordingly we reject petitioners’ limitations argument issue profit participation fee we now turn our attention to the propriety of the dollar_figure profit participation fee deduction claimed by hpd-latigo respondent disallowed this deduction on the basis that petitioners failed to establish that the amount was incurred or if incurred on hpd-latigo’s return dollar_figure was listed as travel the dollar_figure comprised dollar_figure in travel_expenses dollar_figure in automobile expenses and dollar_figure for services rendered by an accounting firm respondent allowed the dollar_figure for accounting services paid_by you during the taxable_year for ordinary and necessary business purposes it is axiomatic that a taxpayer does not have an inherent right to take tax deductions deductions are a matter of legislative grace and a taxpayer must show that the deduction sought comes within the express provisions of the statute see 503_us_79 sec_162 provides a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business a cash_basis taxpayer is entitled to a deduction for such expenses in the year actually paid see sec_461 sec_1_461-1 income_tax regs we look to whether a hardheaded businessperson under the circumstances would have incurred the expense see eg 481_f2d_872 2d cir affg tcmemo_1972_177 at the outset we are mindful that hpd-latigo employed the cash_method_of_accounting the profit participation fee was not paid in cash but rather through an accounting entry--an adjusted journal entry assuming arguendo that the fee was paid in we agree with respondent that the fee is not deductible because there has been no showing that the fee constituted an ordinary and necessary business_expense first there was no written_agreement reflecting that hpd was to provide services to hpd-latigo the two undated memoranda petitioners introduced into evidence are suspect and not reliable second we are not satisfied that hpd performed services for hpd-latigo hence there is no perceptible business_purpose or economic justification for the profit participation fee third by directing the s_corporation hpd-latigo to show an account payable of dollar_figure to the c_corporation hpd the profits of the s_corporation decreased and were moved into the c_corporation which was running at a loss we agree with respondent that the profit participation fee was but a fabrication primarily if not solely engineered to shift income between related entities in order to minimize petitioners’ and their wholly owned entities’ overall tax obligation consequently we conclude respondent properly disallowed the claimed dollar_figure profit participation fee which in turn resulted in an increase in petitioners’ distributive_share of profits from hpd-latigo issue travel and automobile expenses the next issue is whether hpd-latigo is entitled to a dollar_figure deduction for travel_expenses and a dollar_figure deduction for automobile expenses sec_162 allows a taxpayer to deduct all the ordinary and necessary expenses paid_or_incurred in carrying on any trade_or_business a taxpayer must substantiate any deduction claimed see 65_tc_87 affd per curiam 540_f2d_821 5th cir in substantiating deductions taxpayers are required to maintain adequate_records sufficient to enable the commissioner to determine the taxpayer’s -- - correct_tax liability see 43_tc_824 sec_274 provides that no deduction or credit will be allowed for any traveling expense or for any activity that is of a type generally considered to constitute entertainment amusement or recreation unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement petitioners failed to establish their entitlement to the travel and automobile expense deductions they failed to produce contemporaneous logs documenting the expenses they produced only a few canceled checks and receipts that for the most part documented purchases of women’s sportswear and travel in hurope in sum petitioners have failed to satisfy the requirements of sec_162 and sec_274 accordingly we sustain respondent’s determination on this issue issue loans vs capital contributions the next issue is whether petitioners’ advances to hpd are to be characterized as loans or capital contributions if we determine the advances to be loans further inquiry must be made into whether the loans were business or nonbusiness debts and whether they became worthless respondent contends the advances were capital petitioners claim they are entitled to a bad_debt deduction in with respect to funds they advanced to hpd petitioners assert that the bad_debt deduction created a net_operating_loss which they seek to carry back to under sec_172 we have jurisdiction over those items in years that bear on a taxpayers’ tax_liability for the year at issue see sec continued -- - contributions petitioners argue that they were loans and that they are entitled to a dollar_figure bad_debt deduction for which can be carried back to the year at issue calculated as follows hpd’s negative retained earnings dollar_figure hpd’s capital stock big_number bad_debt big_number generally taxpayers may deduct the value of bona_fide debts owed to them that become worthless during the year see sec_166 bona_fide debts generally arise from valid debtor-creditor relationships reflecting enforceable and unconditional obligations to repay fixed sums of money see sec_1_166-1 income_tax regs for sec_166 purposes contributions to capital do not constitute bona_fide debts see 91_tc_575 the burden of establishing that the advances were loans rather than capital contributions rests with the taxpayers see rule a courts look to the following nonexclusive factors to evaluate the nature of transfers of funds to closely held corporations the names given to the documents evidencing the indebtedness the presence or absence of a maturity_date the source of repayments the right to enforce repayment of principal and interest participation in management whether the taxpayers continued a rule a calumet ind v commissioner t c citing 61_tc_436 affd without published opinion 510_f2d_970 3d cir thus we have jurisdiction to determine whether petitioners are entitled to a bad_debt deduction in and are entitled to a net_operating_loss_carryback to subordinated their purported loans to the loans of the corporation’s regular creditors the intent of the parties thin or adequate capitalization identity of interest between creditor and stockholder payment of interest only out of dividend money and the ability of the corporation to obtain financing from outside sources at the time of the transfers see eg 748_f2d_1365 9th cir 74_tc_476 as among these factors no one factor is controlling or decisive and the court must look to the particular circumstances of each case for the object of the inquiry is not to count factors but to evaluate them bauer _ v commissioner supra pincite quoting 414_f2d_844 5th cir as we stated in 74_tc_476 the identified factors are not equally significant nor is any single factor determinative moreover due to the myriad factual circumstances under which debt-equity guestions can arise all of the factors are not relevant to each case the real issue for tax purposes has long been held to be the extent to which the transaction complies with arm’s length standards and normal business practice the various factors are only aids in answering the ultimate question whether the investment analyzed in terms of its economic reality constitutes risk capital entirely subject_to the fortunes of the corporate venture or represents a strict debtor-creditor relationship as expressed by this court the ultimate question is was there a genuine intention to create a debt with a reasonable expectation continued - - moreover transfers to closely held corporations by controlling shareholders are subject_to heightened scrutiny labels attached to such transfers by the controlling shareholders through bookkeeping entries or testimony have limited significance unless these labels are supported by objective evidence see 398_f2d_694 3d cir goodrich v commissioner tcmemo_1997_194 courts will not tolerate the use of mere formalisms solely to alter tax_liabilities 827_f2d_1409 9th cir quoting 324_us_331 after careful consideration of the facts and circumstances surrounding petitioners’ advances to hpd and utilizing some of the factors noted above in addition to others we conclude that the advances are capital contributions not loans first petitioners advanced money to hpd their wholly owned c_corporation without intent that such advances be treated as debt rather than equity not engaged in the business of lending money petitioners made the advances simply because the corporation needed the cash to survive according to petitioner the advances were made in order to salvage petitioners’ investment because capital continued of repayment and did that intention comport with the economic reality of creating a debtor-creditor relationship citations omitted and funds they had previously advanced to the corporation were in peril second petitioners have not shown that hpd could have obtained financing from an outside lender that hpd had to look to petitioners in order to survive is evidence that the advances were capital contributions and not loans hpd’s financial situation grew worse and yet petitioners continued to advance funds hpd did not seek funds elsewhere the only apparent means of obtaining financing for hpd was that utilized herein we conclude that an independent commercial lender would not have lent funds to hpd under these circumstances third the documentary_evidence regarding the purported loans is sparse other than the dollar_figure promissory note’ referenced in the date board_of directors meeting minutes hpd did not execute any notes or issue to petitioners any negotiable instruments evidencing an obligation to repay amounts petitioners advanced to the corporation the absence of notes or other petitioner testified that in addition to the dollar_figure note in evidence all other advances petitioners made to hpd were memorialized in promissory notes however petitioners failed to offer them into evidence in such situations we have noted the rule is well established that the failure of a party to introduce evidence within his possession and which if true would be favorable to him gives rise to the presumption that if produced it would be unfavorable citations omitted this is especially true where as here the party failing to produce the evidence has the burden_of_proof 6_tc_1158 affd 162_f2d_513 10th cir - - instruments favors respondent see 95_tc_257 fourth no terms were provided for repayment and the sole promissory note in evidence does not provide for an interest rate or interest payments hpd made repayments depending upon its cash position and liguidity however the repayments never kept up with the advances if the expectation of repayment depends solely on the success of the borrower’s business the transaction has the appearance of a capital_contribution 800_f2d_625 6th cir affg tcmemo_1985_58 moreover petitioner testified that he would not enforce repayment of the advances but instead hpd only had to repay the advances when it could petitioners’ failure to demand repayment and their continued lending of additional funds tend to refute the existence of a valid debtor-creditor relationship see eg boatner v commissioner tcmemo_1997_379 affd without published opinion 164_f3d_629 9th cir petitioners seek to find comfort in the fact that a portion of their advances was recorded as loans on the corporation’s books_and_records however we are not convinced that this fact entitled petitioners to enforce payment of principal or interest rather we believe the recordation was merely a bookkeeping entry of little value without the support of other objective criteria see dixie dairies corp v commissioner t c pincite finally petitioners admit that hpd did not give any security --- - or execute any security agreements to collaterize the advances according to petitioners security for the alleged loans was not needed especially when petitioners are the sole owners and the ceo of hpd with full control of its finances in sum on the basis of the facts and circumstances we conclude that petitioners did not intend to create bona_fide loans at the time the advances were made rather in an attempt to salvage hpd as petitioner admitted at trial petitioners advanced funds to the corporation when necessary so far as the evidence shows without the intention of being creditors we hold that the advances were capital contributions consequently petitioners are not entitled to a bad_debt deduction pursuant to sec_166 in view of this holding we need not decide a whether the advances were business or nonbusiness bad_debts and or b whether the advances became worthless in issue section a accuracy-related_penalty the final issue is whether petitioners are liable for the section a accuracy-related_penalty sec_6662 imposes an accuracy-related_penalty equal to percent of any portion of an understatement attributable to negligence or disregard of rules or regulations or substantial_understatement of tax negligence means any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and disregard means any careless reckless or intentional disregard sec_6662 additionally no penalty is imposed with respect to any portion of -- - an understatement as to which the taxpayer acted with reasonable_cause and in good_faith see sec_6664 petitioners failed to establish that they were not negligent in claiming the deductions at issue they failed to follow the rules and regulations either because they failed to determine what the rules reguire or they acted in disregard of them petitioners through hpd-latigo improperly attempted to use ae profit participation fee in order to decrease their tax_liability petitioners also failed to maintain adequate_records or otherwise substantiate the alleged travel and automobile deductions finally petitioners failed to offer any evidence that they should not be subject_to the accuracy-related_penalty accordingly we hold that petitioners are liable for the sec_6662 accuracy-related_penalty in reaching our conclusions herein we have considered all arguments presented and to the extent not discussed above find them to be irrelevant or without merit to reflect the foregoing decision will be entered for respondent
